USCA11 Case: 20-11429    Date Filed: 10/07/2020    Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11429
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:20-cv-00034-AW-GRJ



RONALD SATISH EMRIT,

                                                            Plaintiff-Appellant,

                                   versus

SECRETARY, UNITED STATES DEPARTMENT OF EDUCATION,
DEFAULT RESOLUTION GROUP,
NELNET,
ACTION FINANCIAL SERVICES,

                                                          Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (October 7, 2020)

Before ROSENBAUM, JILL PRYOR, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11429        Date Filed: 10/07/2020    Page: 2 of 8



      Ronald S. Emrit, proceeding pro se, appeals the sua sponte dismissal of his

42 U.S.C. § 1983 action, alleging constitutional and statutory violations arising out

of his student loans having been placed in default, as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), as an abuse of the judicial process and for improper venue. On

appeal, Emrit argues that the district court abused its discretion in dismissing his

complaint because he is not a vexatious filer, but instead, a zealous advocate. After

careful review, we affirm.

                                I.     BACKGROUND

      Emrit filed a pro se complaint against Betsy DeVos, the Secretary of the

United States Department of Education; Default Resolution Group; Nelnet; and

Action Financial Services (collectively, the “defendants”), pursuant to 42 U.S.C.

§ 1983, alleging violations of the Due Process and Equal Protection Clauses of the

Fourteenth Amendment.

      Emrit invoked diversity jurisdiction, alleging that the defendants are residents

of Washington, D.C. (Secretary DeVos, Department of Education); Greenville,

Texas (Default Resolution Group); Lincoln, Nebraska (Nelnet); and either Central

Point or Medford, Oregon (Action Financial Services). Emrit claimed his residence

was Sarasota, Florida, and that he was filing the complaint in the three district courts

in Florida because he attended Saint Thomas University School of Law in Miami

Gardens and took the bar exam in Florida.


                                           2
          USCA11 Case: 20-11429        Date Filed: 10/07/2020    Page: 3 of 8



      Emrit generally alleged various constitutional and statutory violations as a

result of his student loans being placed in default, causing a 15% garnishment of his

Social Security disability checks. Emrit alleged that the garnishment amounted to

(1) breach of contract; (2) violation of his equal-protection rights under the Fifth and

Fourteenth Amendments; (3) violation of his due-process rights under the Fifth and

Fourteenth Amendments; (4) violation of the Privileges and Immunities Clause; (5)

violation of 42 U.S.C. § 1983; (6) violation of Title VII of the Civil Rights Act of

1964; (7) violation of the Americans with Disabilities Act; (8) negligence; (9)

intentional infliction of emotional distress; and (10) tortious interference of privacy.

Emrit sought to proceed in forma pauperis (“IFP”).

      The magistrate judge issued a report and recommendation (“R&R”) granting

Emrit leave to proceed IFP and recommending that the complaint be dismissed as

frivolous pursuant to the sua sponte screening provisions of 28 U.S.C. §

1915(e)(2)(B)(i). The magistrate judge noted that this was Emrit’s fourth lawsuit

filed in the Northern District of Florida, he had been recognized as a serial pro se

filer of frivolous complaints in federal court, he had filed 260 pro se civil cases in

federal courts across the country, and he had filed this case simultaneously in seven

other districts. The magistrate judge found that it was improper and an abuse of the

judicial process to pursue identical claims in multiple jurisdictions.




                                           3
          USCA11 Case: 20-11429        Date Filed: 10/07/2020    Page: 4 of 8



      The magistrate judge agreed with the reasoning of a magistrate judge in the

Southern District of Texas, where Emrit filed an identical pleading, noting that his

claims should be dismissed as conclusory and frivolous. The magistrate judge

quoted the analysis of the Southern District of Texas that Emrit did not identify a

contract that was breached, did not connect his race to the garnishment of his

disability checks or to his Title VII claim, and did not connect his factual allegations

to the elements of his tort claims, and that Emrit’s claim that his disability precludes

garnishment was foreclosed by Supreme Court precedent.

      The magistrate judge also found that Emrit failed to establish that the Northern

District of Florida was the proper venue for his case. The magistrate judge found

that Emrit failed to allege that any of the defendants would be subject to personal

jurisdiction in the Northern District of Florida, and that the Middle District of Florida

might be the proper venue instead given Emrit’s claim of residency in Sarasota,

Florida. The magistrate judge acknowledged that under 28 U.S.C. § 1404(a) it could

transfer the case to the Middle District of Florida in the interest of justice, but it

declined to do so “in view of the patent frivolity of Plaintiff’s claims.”

      Emrit filed a “Notice of Appeal” from the R&R. In his Notice of Appeal,

Emrit argued that his lawsuit was not frivolous because his credit score had been

hurt due to his defaulted loans and he had been homeless because of the garnishment

of his disability checks. Emrit further argued that his “national lawsuits” against a


                                           4
          USCA11 Case: 20-11429         Date Filed: 10/07/2020    Page: 5 of 8



litany of other parties (none of which are part of this current lawsuit) were not

frivolous because the defendants in those suits had all undertaken some activity that

had negatively impacted him financially.

      Construing Emrit’s Notice of Appeal as objections to the R&R, the district

court conducted a de novo review of the issues and adopted the R&R, granted Emrit

IFP status, and dismissed his complaint as frivolous for the reasons set forth by the

magistrate judge in the R&R.

                               II.   LEGAL STANDARD

      We review a district court’s sua sponte dismissal of a claim as frivolous under

28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Bilal v. Driver, 251 F.3d 1346,

1349 (11th Cir. 2001). Dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) is

appropriate where the complaint alleges legal theories that are without arguable

merit either in law or fact. Id. 28 U.S.C. § 1915, which governs in forma pauperis

proceedings, provides that “the court shall dismiss the case at any time if the court

determines that . . . (B) the action or appeal - (i) is frivolous or malicious.” 28 U.S.C.

§ 1915(e)(2)(B)(i).

      A plaintiff ordinarily should get one opportunity to amend his complaint

before dismissal with prejudice. Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th

Cir. 2005). Amendment need not be granted, however, if the complaint would still

be subject to dismissal. Id.


                                            5
          USCA11 Case: 20-11429       Date Filed: 10/07/2020     Page: 6 of 8



      For pro se plaintiffs, courts are to liberally construe their pleadings and hold

them to a less stringent standard than pleadings drafted by attorneys. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). Notwithstanding this relaxed standard, a party must

still “specifically and clearly” identify all issues on appeal. Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). “[I]ssues not briefed on appeal

by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). A party fails to adequately brief a claim when he does not plainly

and prominently raise it. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681

(11th Cir. 2014). “To obtain reversal of a district court judgment that is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Id. at 680.

                                   III.   ANALYSIS

      Here, at the outset, Emrit has abandoned any appellate challenge to the

multiple, independent grounds for the district court’s judgment because he failed to

address them in his brief. While Emrit asserts in his brief that he is a zealous

advocate, rather than a vexatious filer, he makes no argument that his claims are not

conclusory and frivolous or that it was not an abuse of the judicial process to pursue

identical claims in eight different jurisdictions. Emrit also completely fails to

address the issue of improper venue in his brief, nor does he argue that the district

court should have transferred his case to the Middle District of Florida. Emrit uses


                                          6
          USCA11 Case: 20-11429       Date Filed: 10/07/2020    Page: 7 of 8



the remainder of his brief to discuss issues unrelated to the present case, such as his

relationships with numerous friends and acquaintances, his educational, medical,

and work histories, and various claims against other parties. Because Emrit has

abandoned any challenge to the multiple, independent grounds for the district court’s

judgment by failing to address those issues on appeal, it follows that the judgment is

due to be affirmed. See Sapuppo, 739 F.3d at 680.

      Even if Emrit did not abandon his challenge to the grounds of the district

court’s judgment, the district court did not err in sua sponte dismissing his claims as

frivolous. “A claim is frivolous if it is made without arguable merit in either law or

fact.” Bilal, 251 F.3d at 1349. “[B]ecause district judges remain more familiar with

and are more experienced to recognize potentially frivolous claims . . . [a]

determination of frivolity is best left to the district court.” Id. Nevertheless, this

Court can consider a “litigant’s history of bringing unmeritorious litigation” when

analyzing the question of frivolousness. Id. at 1350.

      Emrit identifies several claims but is unable to establish a connection between

the factual allegations in his complaint and any of the necessary elements of those

claims. Even construing his pleading liberally, his claims lack merit in either fact or

law. See id. at 1349. As the magistrate judge stated, Emrit’s allegations were

conclusory and lacked any legal basis for the claims. He also filed this case

simultaneously in multiple districts, thus abusing the judicial process. Although


                                          7
           USCA11 Case: 20-11429       Date Filed: 10/07/2020    Page: 8 of 8



Emrit disputes that he is a “vexatious filer,” his multiple simultaneous and identical

filings belie that argument, as do his filings of some 260 pro se civil cases in federal

courts across the country. Accordingly, the district court did not abuse its discretion

in dismissing Emrit’s complaint as frivolous and malicious under § 1915(e)(2)(B)(i).

      Finally, because Emrit’s claims were frivolous and an abuse of judicial

process, the district court appropriately declined to transfer this case to a different

venue. The district court similarly did not err in not granting Emrit leave to amend,

since his amended pleading would still be subject to dismissal. Corsello, 428 F.3d

at 1014.

      For these reasons, we affirm the dismissal of Emrit’s complaint.

      AFFIRMED.




                                           8